Case 2:85-cv-04544-DMG-AGR Document 956 Filed 08/28/20 Page 1 of 1 Page ID #:40785




  1
  2
  3
  4
  5
  6
  7
  8                              UNITED STATES DISTRICT COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
      JENNY L. FLORES, et al.,                      Case No.: CV 85-4544-DMG (AGRx)
 11
                                                    ORDER GRANTING EX PARTE
 12                Plaintiffs,                      APPLICATION FOR LEAVE TO
 13
                                                    FILE BRIEF OF AMICI CURIAE
                   vs.                              AMNESTY INTERNATIONAL USA
 14                                                 AND HUMAN RIGHTS WATCH IN
                                                    SUPPORT OF PLAINTIFFS’
 15   WILLIAM P. BARR, Attorney General, et         MOTION TO ENFORCE THE FSA
      al.,                                          [948]
 16
 17                Defendants.
 18
 19
 20           IT IS HEREBY ORDERED that the unopposed Ex Parte Application for Leave to
 21   File Brief of Amici Curiae Amnesty International USA and Human Rights Watch in
 22   Support of Plaintiffs’ Motion to Enforce the FSA [Doc. # 919] is GRANTED. [Doc. #
 23   948.]    The proposed brief submitted with the ex parte application must be re-filed
 24   separately on the docket forthwith and upon that filing shall be deemed filed and served.
 25
 26   DATED: August 28, 2020                       ________________________________
 27                                                DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
 28


                                                  -1-
